DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Claim status
Claims 1, 6, 11 and 16 have amended. Claims 1-20 remain pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing 

Claims 1, 2, 5, 11, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Modi et al. (US. Pub. No. 2016/0381019 A1, hereinafter Modi) in view of Rosa de Sousa Teixeira et al. (US. Pub. No. 2016/0127169 A1, hereinafter Rosa).

Regarding claim 1. 
             Modi teach a method for migrating a subscriber session from a first authentication (Modi teaches in ¶ [0007], a method of initiating a session service with a first authentication server and a second authentication server based on authentication of a user. The method also identifying and detecting the unavailable of the first authentication server and then the method redirecting “migrating” the first established session service to the second authentication server via a routing agent), authorization and accounting (AAA) authentication server to a second AAA authentication server (Modi, ¶ [0018], the Diameter Routing Agent (DRA) 112 of Figs. 1&2 facilitates and performs realm-base routing packet and an authentication to the secondary AAA server 118 of Figs. 1 &2 which is equivalent to “second AAA authentication server”), the method comprising: 
                 receiving an authenticate session request from a client application (Modi, ¶ [0021], the Diameter client 110 of Fig. 2 which is equivalent to “a client application” using Diameter client 301 of Fig. 3 to perform initial authentication and authorization session request for user equipment 102 of Fig. 2 in order to establish initial or first session service request with the primary AAA 116 of Figs. 1 &2);
sending the authenticate session request to the first AAA authentication server (Modi, ¶ [0019], the Diameter client 110 of Fig. 2 sends a Diameter extensible authentication request (DER) through DRA 112 of Fig. 2 to the primary AAA server 116 of Figs. 2 which is equivalent to “first AAA authentication server”);
             detecting connectivity failure with the first AAA authentication server (Modi, ¶ [0017], Diameter Routing Agent (DRA) 112 of Fig. 2 which can be used to detect the unavailability “failure” of the primary AAA server 116 of Fig. 2. For example, Diameter Routing Agent (DRA) 112 of Fig. 2 detects the unavailability or “failure” of AAA server 116 by “detecting the absence of Diameter watchdog messages”. Note that the watchdog message may include an outage or any other reason to show the unavailability or failure of the AAA server 116 of Fig.2); and 
          sending a re-authentication required message to the client application (Modi teaches in ¶ [0018] how the DRA 112 re-authenticates and finds the secondary AAA server 118 of Fig. 2 and sends the message to the dimeter client 110 “the client application” so that the user equipment 102 of Fig. 2 to establish the second session service). Modi as a whole teaches at least in ¶ [0018] that the primary AAA server 116 “first AAA server” and the secondary AAA server 118 “second AAA server” for the same authentication and session service purposes, but Modi does not explicitly teach where the first AAA authentication server is stateful.
           However, Alex teaches where the first AAA authentication server is stateful (Alex teaches in ¶ [0030] that the diameter client 202 of Fig.2 initiates a session request by communicating with diameter server 206 of Fig. 2 which is equivalent to “first AAA server” and based on the initiated session request the diameter server 206 of Fig. 2 establishes a stateful diameter session at step 210 of Fig.2). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a diameter server 206 which can establish a ststeful session based on a diameter client 202 ([0030]) of Alex into a system of detecting the failed session service of 

Regarding claim 2. 
        Modi teaches generating, by the AAA client, the re-authentication required message to be sent to the client application (Modi, ¶ [0022], the diameter client “the client application” notified that the primary AAA server 116 of Figs. 1 and 2 “first AAA server”) is unavailable and then, the preexisting service session reauthenticates the primary AAA server 116 or creates a new service session by authenticating the secondary AAA server 118 of Figs. 1 and 2 “second AAA server”).

Regarding claim 5. 
          Modi teaches wherein an AAA protocol utilized by the first AAA authentication server (Modi, ¶ [0017], the primary AAA server 116 of Fig. 2 which is equivalent to “first AAA server” uses multiple protocols to establish an access for users. For example, Diameter Extensible Authentication Protocol (EAP) Answer (DEA) and Diameter Extensible Request (DER), second AAA authentication server (Modi, ¶ [0018], secondary AAA server 118 of Fig. 2 which is equivalent to AAA protocol stack and AAA client application is Diameter (Modi teaches in ¶ [0017] that the primary AAA server 116 of Fig. 2 uses Diameter protocol and further teaches in ¶ [0018] how to find the secondary AAA server 118 of Fig. 2 and sends the message to the Dimeter client 110 “the client application” so that the user equipment 102 of Fig. to establish the second session service. Note that the use of Diameter protocol to provide service functionally is equivalent to a Diameter protocol stack or more generally an AAA protocol stack per Applicant’s disclosure in ¶ [0033]).
Regarding claims 11 and 16.
Claims 11 and 16 incorporate substantively all the limitations of claims 1 in a computing device and a control plane device form and are rejected under the same rationale.
Regarding claims 12 and 17.
Claims 12 and 17 incorporate substantively all the limitations of claim 2 in a computing device and a control plane device form and are rejected under the same rationale.
Regarding claims 15 and 20.
Claims 15 and 20 incorporate substantively all the limitations of claim 5 in a computing device and a control plane device form and are rejected under the same rationale.

Claims 3, 4, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Modi in view of Alex further in view of Mariblanca Nieves, David (WO-2007/093216 A1, hereinafter David).

Regarding claim 3. Modi in view of Alex teaches the method of claim 1.
          Modi in view of Alex does not explicitly teach selecting the first AAA authentication server from a set of available AAA authentication servers.  
           However, David teaches selecting the first AAA authentication server from a set of available AAA authentication servers (David teaches on Page 24, lines 1-6 that at least one or more of AAA server can 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system of providing multiple or a set of AAA servers for example, AAA server 121, 122 and 123 for choice (Page 24, lines 1-6) of David into Modi in view of Alex invention. One would have been motivated to do so in order to select the appropriate and the available AAA server in the system in this case, selecting the AAA server 121 helps to manage and serve the signaling traffic of the user terminal 100 in a simple manner.

Regarding claim 4. Modi in view of Alex teaches the method of claim 1.
            Modi in view of Alex does not explicitly teach selecting the second AAA authentication server from a set of available AAA authentication servers.
            However, David teaches selecting the second AAA authentication server from a set of available AAA authentication servers (David teaches on Page 24, lines 1-6 that at least one or more of AAA server can be selected from a set of AAA servers. For example, select AAA server 122 which is equivalent to “the second AAA server” selected to serve the user terminal 100 among the other sets of AAA servers 121 and 123).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system of providing multiple or a set of AAA servers for example, AAA server 121, 122 and 123 for choice (Page 24, lines 1-6) of David into Modi in view of Alex invention. One would have been motivated to do so in order to select the appropriate and the available AAA server in the system in this case, selecting the AAA server 122 due to authentication which can be 

Regarding claims 13 and 18.
Claims 13 and 18 incorporate substantively all the limitations of claim 3 in a network device and a control plane device form and are rejected under the same rationale.
Regarding claims 14 and 19.
Claims 14 and 19 incorporate substantively all the limitations of claim 4 in a network device and a control plane device form and are rejected under the same rationale.

Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Modi in view of Rosa de Sousa Teixeria et al. (US. Pub. No. 2016/0127169 A1, hereinafter Rosa) further in view of Alex.

Regarding claim 6. 
          Modi teaches the network device comprising: a non-transitory computer readable medium having stored therein a AAA client (Modi teaches in ¶ [0023] that each network element for example, primary AAA server 116 of Fig. 2 which is equivalent to “first AAA server” and secondary AAA server 118 of Fig. 2 which is equivalent to “second AAA server” includes storage device 512 of Fig. 5 and further teaches in ¶  [0026] that the storage device 512 of Fig. 5 which can be a non-volatile or fixed memory which is equivalent to “a non-transitory computer readable medium”); and a processor coupled to the non-transitory computer readable medium configured to execute, the AAA client configured to receive an authenticate session request from a client application (Modi, ¶ [0021], the Diameter client 110 of Fig. 2 which is equivalent to “a client application” using Diameter client 301 of Fig. 3 to perform initial authentication and authorization request for user equipment 102 of Fig. 2 in order to establish a to send the authenticate session request to the first AAA authentication server (Modi, ¶ [0019], the Diameter client 110 of Fig. 1 sends a Diameter extensible authentication request (DER) through DRA 112 of Fig. 2 to the primary AAA server 116 of Figs. 1 &2 equivalent to “first authentication server”), to detect connectivity failure with the first AAA authentication server (Modi, ¶ [0017],Diameter Routing Agent (DRA) 112 of Fig. 2 which can be used to detect the unavailability “failure” of the primary AAA server 116 of Figs. 1 &2 For example, Diameter Routing Agent (DRA) 112 of Fig. 2 detects the unavailability or “failure” of AAA server 116 by “detecting the absence of Diameter watchdog messages”. Note that the watchdog message may include an outage or any other reason to show the unavailability or failure of the AAA server 116 of Fig.2), and to send a re-authentication required message to the client application (Modi teaches in ¶ [0017] that the DRA 112 of Fig. 2 detects the unavailability “failure” of the primary AAA server 116 of Fig. 2 and further teaches in ¶ [0018] how the DRA 112 re-authenticates and finds the secondary AAA server 118 of Fig. 2 and sends the message to the dimeter client 110 “the client application” so that the user equipment 102 of Fig. 2 to establish the second session service) Modi also teaches a method for migrating a subscriber session from a first authentication, authorization, and accounting (AAA) authentication server to a second AAA authentication server (Modi teaches in ¶ [0007], a method of initiating a session service with a first authentication server and a second authentication server based on authentication of a user. The method also identifying and detecting the unavailable of the first authentication server and then the method redirecting “migrating” the first established session service to the second authentication server via a routing agent), but Modi does not explicitly teach a network device configured to execute a plurality of virtual machines, the virtual machines configured to support network function virtualization (NFV), the plurality of virtual machines to support.
         However, Rosa teaches a network device configured to execute a plurality of virtual machines (Rosa, ¶ [0074], (VMs) virtual machines which is equivalent to “a plurality of virtual machines”), the virtual machines configured to support network function virtualization (NFV), the plurality of virtual machines to support (Rosa, ¶ [0074], (VMs) virtual machines which is equivalent to “a plurality of virtual machines” provided to provision Network Function Virtualization Infrastructure (NFVI) for each of the plurality of sets of VNF in a suitable server or other computing platform).
             Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system of using a virtual machines in a network function virtualization (NFV) system and include stateful firewall and a traffic optimization in one or more AAA ([0074 and [0031]) of Rosa into Modi invention. One would have been motivated to do so in order to make easier to load balance the network, scale and move the functions across the distributed devices and maintain optimized decomposition and optimized use of transport network resources by providing an alternate or secondary AAA server to establish a new session so that the Diameter client has an authentication to access the AAA server to obtain resources in an efficient manner and thus improves user experience efficiently.   
          Modi in view of Rosa does not explicitly teach where the first AAA authentication server is stateful.
          However, Alex teaches where the first AAA authentication server is stateful (Alex teaches in ¶ [0030] that the diameter client 202 of Fig.2 initiates a session request by communicating with diameter server 206 of Fig. 2 which is equivalent to “first AAA server” and based on the initiated request the diameter server 206 of Fig. 2 establishes a stateful diameter session at step 210 of Fig.2).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a diameter server 206 which can establish a ststeful session based on a diameter client 202 ([0030]) of Alex into a virtual machines which provides a provision Network Function Virtualization Infrastructure (NFVI) in the network system ([0074]) of Rosa further in view of Modi invention. One would have been motivated to do so in order to maintain an operational 

Regarding claim 7.
           Modi teaches wherein the AAA client is further to generate the reauthentication required message to be sent to the client application (Modi, ¶ [0022], the diameter client “the client application” notified that the primary AAA server 116 of Figs. 1 and 2 “first AAA server”) is unavailable and then, the preexisting service session reauthenticates the primary AAA server 116 or creates a new service session by authenticating the secondary AAA server 118 of Figs. 1 and 2 “second AAA server”).
Regarding claim 10.
           Modi teaches wherein an AAA protocol utilized by the first AAA authentication server (Modi, ¶ [0017], the primary AAA server 116 of Fig. 2 which is equivalent to “first AAA server” uses multiple protocols to establish an access for users. For example, Diameter Extensible Authentication Protocol (EAP) Answer (DEA) and Diameter Extensible Request (DER), second AAA authentication server, AAA protocol stack and AAA client application is Diameter (Modi teaches in ¶ [0017] that the primary AAA server 116 of Fig. 2 uses Diameter protocol and further teaches in ¶ [0018] how to find the secondary AAA server 118 of Fig. 2 and sends the message to the Dimeter client 110 “the client application” so that the user equipment 102 of Fig. to establish the second session service. Note that the use of Diameter protocol to provide service functionally is equivalent to a Diameter protocol stack or more generally an AAA protocol stack per Applicant’s disclosure in ¶ [0033]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Modi in view of Rosa further in view of Alex and further in view of David.

Regarding claim 8. Modi in view of Rosa further in view of Alex teaches the network device of claim 6.
          Modi in view of Rosa further in view of Alex does not explicitly teach wherein the AAA client is further to select the first AAA authentication server from a set of available AAA authentication servers.
         However, David teaches selecting the first AAA authentication server from a set of available AAA authentication servers (David teaches on Page 24, lines 1-6 that at least one or more of AAA server can be selected from a set of AAA servers. For example, select the AAA server 121 which is equivalent to “the first AAA server” selected to serve the user terminal 100 among the other sets of AAA servers 122 and 123).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system of providing multiple or a set of AAA servers for example, AAA server 121, 122 and 123 for choice (Page 24, lines 1-6) of David into Modi in view of Rosa further in view of Alex invention. One would have been motivated to do so in order to select the appropriate and the available AAA server in the system in this case, selecting the AAA server 121 helps to manage and serve the signaling traffic of the user terminal 100 in a simple manner.

Regarding claim 9. Modi in view of Rosa further in view of Alex teaches the network device of claim 6.
             Modi in view of Rosa further in view of Alex does not explicitly teach wherein the AAA client is further to select the second AAA authentication server from a set of available AAA authentication servers.
selecting the second AAA authentication server from a set of available AAA authentication servers (David teaches on Page 24, lines 1-6 that at least one or more of AAA server can be selected from a set of AAA servers. For example, select AAA server 122 which is equivalent to “the second AAA server” selected to serve the user terminal 100 among the other sets of AAA servers 121 and 123).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system of providing multiple or a set of AAA servers for example, AAA server 121, 122 and 123 for choice (Page 24, lines 1-6) of David into Modi in view of Rosa further in view of Alex invention. One would have been motivated to do so in order to select the appropriate and the available AAA server in the system in this case, selecting the AAA server 122 due to authentication which can be evenly distributed among the less load authentication servers and thus, helps to manage and serve the signaling traffic of the user terminal in efficient manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455    

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455